Citation Nr: 0117795	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-19 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a gunshot wound to the left arm, 
Muscle Group VIII.  

2.  Entitlement to a compensable disability evaluation for 
residuals of frostbite to the left hand.    

3.  Entitlement to a compensable disability evaluation for 
residuals of frostbite to the right hand.   

4.  Entitlement to a compensable disability evaluation for 
residuals of frostbite to the right foot.   

5.  Entitlement to a compensable disability evaluation for 
residuals of frostbite to the left foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1952.  Service personnel records show that the veteran 
was awarded the Purple Heart.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, (the RO) which denied entitlement 
to an increased ratings for the service-connected residuals 
of a gunshot wound to the left arm and frostbite to the hands 
and feet.  

Service connection for residuals of a gunshot wound to the 
left arm, Muscle Group VIII, was established in July 1952.  A 
20 percent disability evaluation was assigned from April 19, 
1952.  Service connection for residuals of frostbite of the 
feet was established in July 1952.  A 10 percent disability 
evaluation was assigned from April 19, 1952.  Service 
connection for residuals of frostbite of the hands was also 
established in July 1952.  A 10 percent disability evaluation 
was assigned from April 19, 1952.  In April 1956, the RO 
reduced the disability evaluations for the residuals of 
frostbite to the hands and feet from 10 percent to zero 
percent effective June 25, 1956.  

The appellant did not initiate an appeal from this last 
determination.  In his June 2000 notice of disagreement, the 
veteran indicated that he felt "VA should not have 
overturned my original 10% disability for frostbite in 
1956."  If this remark was intended by the veteran to appeal 
from the April 1956 reduction action, it is far too late for 
that purpose (see 38 C.F.R. §§ 3.104, 20.200, 20.302(a)); and 
the RO properly refused (see the RO's letter to the 
appellant, dated July 18, 2000) to recognize it as a timely 
notice of disagreement with the 1956 rating reductions.  If 
this general remark was intended by the veteran to raise the 
issue of clear and unmistakable error (CUE) in the 
unappealed, and therefore administratively final, April 1956 
rating determination, it is legally insufficient to do so.  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (merely to aver 
that there is CUE in a case is not sufficient to raise the 
issue).  The veteran is advised that a claim of CUE must be 
specific as to when and how the error occurred, and it must 
describe the specific errors of fact or law which are alleged 
to have occurred.  

The present claim seeking an increased rating for the 
disabilities at issue herein was received in June 1999.  

In March 2001, the veteran submitted additional documentary 
evidence, which was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. 20.1304 (2000).  This 
additional evidence has been associated with the claims 
folder and will be described below. 

The Board notes that the September 1999 rating decision 
restored an old 10 percent rating for the postoperative scars 
of appendectomy and laparotomy which had been erroneously 
reduced in June 1956.  The veteran has not expressed 
disagreement with the current 10 percent rating assigned for 
these disabilities.  Accordingly, that issue is not on appeal 
and will be discussed no further herein.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200, 20.202, 20.302 
(2000); Manlicon v. West, 12 Vet. App. 238 (1999). 



FINDINGS OF FACT

1.  The service-connected residuals of a gunshot wound to the 
left arm are currently manifested by complaints of pain in 
the left elbow and thumb with objective findings of entrance 
and exit scars; impairment of strength of the wrist 
extensors, finger extensors, abductor digit quinte, and 
supinators; tenderness over the medial epicondyle and head of 
the humerus; tenderness with opposition of the thumb; and 
atrophy of the hand intrinsics and forearm musculature which 
is productive of moderately severe muscle impairment.  In 
addition, there is a scar across the left forearm which is 
tender upon objective demonstration. 

2.  The service-connected residuals of frostbite of the right 
hand, right foot, and left foot are currently manifested by 
cold sensitivity.      

3.  The service-connected residuals of frostbite of the left 
hand are currently manifested by cold sensitivity with 
locally impaired sensation of the hand.      


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a gunshot wound to the left arm, 
manifested by impairment to muscle group VIII, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.55, 
4.56, 4.73, Diagnostic Code 5308 (2000).  

2.  The criteria for a 10 percent disability evaluation for 
residuals of a gunshot wound to the left arm, manifested by a 
tender scar on the arm, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

3.  The criteria for a 10 percent disability evaluation for 
residuals of frostbite to the right hand have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2000).   

4.  The criteria for a 10 percent disability evaluation for 
residuals of frostbite to the right foot have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2000).   

5.  The criteria for a 10 percent disability evaluation for 
residuals of frostbite to the left foot have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2000).   

6.  The criteria for a 20 percent disability evaluation for 
residuals of frostbite to the left hand have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
evaluations for his service-connected residuals of gunshot 
wound to the left arm and residuals of frostbite to the hands 
and feet.  In the interest of clarity, after reviewing 
generally applicable law and regulations, the Board will 
separately discuss the issues on appeal.

Generally Applicable Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).  

The schedular criteria for muscle injuries

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329 (2000). 

The provisions of 38 C.F.R. § 4.55 (2000) provide that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55 (2000).

The provisions of §4.56 provide that an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  38 C.F.R. 
§ 4.56.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  Id.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  Id. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound, a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as defined by 38 C.F.R. § 4.56(c), which 
are worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
and muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. 
§ 4.56(d)(4).  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".   38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2000). 

The schedular criteria for scars

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2000).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(2000).

Duty to assist

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA (the Secretary), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A) (hereinafter VCAA).

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Additional law, VA regulations and court decisions will be 
discussed where appropriate below.

Factual Background

Service medical records indicate that the veteran received a 
through and through wound in the left arm from a 30 caliber 
bullet on December 1, 1950.  The service medical records note 
that the bullet cut a main artery.  The veteran underwent 
surgery for the wound on or about December 7, 1950.  It was 
noted that the wound became infectious prior to surgery and 
the veteran was given penicillin.  The service medical 
records indicate that the veteran also had some frostbite on 
his feet at this time.  A December 1950 X-ray examination of 
the left arm revealed no bone involvement.  On December 28, 
1950, the splint and the stitches on the veteran's arm was 
removed.  The wound was well-healed except for a small area 
on the medial end of the wound.  There was no drainage or 
evident infection.  The veteran was instructed in exercises 
to strengthen the extensor and flexor group of the arm, 
supinators and pronators of the arm, and the hand muscles.  
All of those groups were intact.  There was a loss of 
superficial sensation on the ventro-lateral aspect of the 
forearm.  The veteran was hospitalized until March 8, 1951.  
Upon discharge, he was asymptomatic.  The veteran had full 
range of motion of the left arm at the left elbow joint.  
There was some residual stiffness of a minor degree, but use 
and activity were the only therapy required for this.  
Examination of the toes revealed that the veteran had good 
epithelization and healing with no neurological or vascular 
abnormalities.  The veteran was returned to full duty on 
March 20, 1951.  

A July 1952 VA examination report indicates that the veteran 
had complaints of pain in the left elbow and stiffness.  The 
veteran reported that his feet went to sleep when the weather 
was cold, and he had excessive sweating of the feet at times.  
Examination revealed an operative scar between the entrance 
and exit wound across the antecubital fossa of the left arm 
and forearm.  The scar was somewhat adherent.  In the upper 
extremity of this scar, there was evidence of an area of 
underlying tissue loss.  Otherwise, there were no gross 
trophic changes.  The forearm moved freely in flexion but 
there was a five-degree deficit toward full extension at the 
elbow.  Pronation of the forearm was full.  Supination was 
full but with considerable effort as compared to the right.  
Left shoulder and wrist movements were within normal limits.  
Neurological examination revealed that all reflexes were 
normal and active.  The feet felt warm and dry.  All pulses 
were present, and there was no blushing of the feet; but 
there were moderate trophic changes of the skin (scaling) and 
moderate rubor.  The hands were warm and moist with all 
pulses present and moderate blushing and rubor.  The relevant 
diagnoses were chronic trench foot moderately severe, 
frostbite of both hands moderately severe, and residuals of a 
gunshot wound to the left forearm with underlying tissue loss 
and mild impairment of motion at the elbow.  

A December 1955 VA examination report reveals that the 
veteran had a jagged scar on the left arm from the bullet 
wound and the operation.  The scar was adherent and non-
tender with some underlying tissue loss.  Regarding the 
frostbite, the examination report indicates that the veteran 
reported developing numbness and cold feet with exposure to 
cold or standing for long hours.  Examination of the hands, 
fingers, feet and toes revealed no evidence of deformity, 
skin or tissue loss, or trophic changes.  The finger and toe-
nails were intact.  There was some coldness of the skin of 
the hands and feet.  The impression was mild symptomatic 
residuals of the frostbite to the fingers and toes with no 
significant tissue changes or loss.  

In connection with the present appeal, a July 1999 VA 
examination report indicates that the veteran reported that 
over the years, he had aching in the area of the gunshot 
wound.  Over the past couple of years, he started having pain 
in the elbow area and in the left thumb.  He also reported 
that he had developed pain in the medial aspect of the left 
elbow with flexion of the arm.  Regarding the frostbite, the 
veteran reported no residual effect from the frostbite and no 
scars.  The veteran reported having a residual scar in the 
left elbow area.  

Physical examination of the skin at this time revealed a 
well-healed, well-approximated five-inch surgical scar on the 
medial aspect of the left forearm crossing the antecubital 
area.  There was tenderness to palpation over the scar but no 
keloid formation was noted.  The veteran had left elbow 
flexion to approximately 145 degrees.  He experienced some 
pain especially with pronation of the forearm.  He had 
tenderness to palpation over the medial epicondyle and head 
of the humerus and pain in the first digit.  He had good hand 
grip strength bilaterally.  Forearm pronation and supination 
were 80 degrees bilaterally.  Opposition of the first digit 
on the left hand produced tenderness but no erythema, warmth, 
or swelling.  Examination revealed that the hands and feet 
were devoid of any residual of frostbite.  The veteran had 
good capillary refill to the extremities.  The examiner noted 
that the veteran had onychomycosis of the nail of the first 
digit of feet bilaterally.  The assessment was residuals of a 
gunshot wound to the left elbow; frostbite, bilateral hands 
and feet, without scarring; and onychomycosis of first digit, 
lower extremities, bilaterally.  

In a June 2000 statement, the veteran indicated that he had 
suffered pain from the gunshot wound for 49 years.  He 
indicated that he had nerve damage in the upper left forearm 
from the wound scar to the wrist; this was painful to touch.  
He stated that the left thumb base soft tissue was becoming 
more painful and holding onto things with his thumb and hand 
was painful.  The veteran indicated that his left elbow could 
be extended fully although it could not be used to support 
his body weight such as doing a push-up.  The veteran 
indicated that he had some strength in his left hand, forearm 
and elbow but they were painful to manipulate and use.  The 
veteran asserted that he should have been awarded a 40 
percent evaluation for the left elbow wound, scar and 
everlasting pain.  Regarding the frostbite, the veteran 
stated that his finger tips and toes were constantly icy 
cold, that he must wear heavy socks to bed, and that he tries 
to warm his hands in his pockets and with gloves.   

An October 2000 examination report by Dr. M.R. indicates that 
the veteran was referred for a disability evaluation.  The 
veteran reported that he had an overall decreased function of 
the left upper extremity compared to the right.  It was noted 
that his left upper extremity was his non-dominant extremity.  
The veteran indicated that he had some decreased strength and 
decreased range of motion of the left upper extremity.  He 
stated that he had some decreased motor function of the left 
upper extremity compared to the right and he had some 
difficulty with his grip of his left hand.  The veteran 
reported having some constant aching in the left arm.  He 
felt that there were no residual effects of frostbite in the 
right upper extremity.  He reported having some coldness in 
the fingertips and also in toes which affected both lower 
extremities.  The veteran indicated that he has worked in the 
past as an engineer.  He was currently retired.  He was able 
to drive and did not use an assistive device.

Physical examination at this time revealed that the left 
upper extremity showed evidence of scarring around the 
anterior aspect of the antecubital fossa region.  There was 
evidence of healed exit and entrance areas.  There was no 
evidence of edema of the left upper extremity.  There was 
some evidence of visible atrophy of hand intrinsics on the 
left compared to the right, and of forearm musculature on the 
left compared to the right.  Left upper extremity manual 
muscle testing revealed that the veteran was 5/5 in deltoids 
and biceps, triceps were 4/5, brachial radialis were 4/5, 
supination was 4/5, wrist extension was 4/5, finger extension 
was 4/5, grip strength was 4/5, and abductor digit quinte was 
4/5 on the left.  In the right upper extremity, deltoids, 
biceps, triceps, wrist extension, hand intrinsics, including 
extensors and abductors, were all 5/5.  There was no evidence 
of edema or atrophy in the lower extremities bilaterally.  
Examination of the extremities revealed that the veteran had 
all appendages intact.  On pinprick and soft touch 
discrimination and sensory testing, the veteran had some 
decreased pinprick and soft touch discrimination evident on 
the dorsal aspect of the left hand in the radial and ulnar 
distributions.  There was evidence of intact pinprick and 
soft touch discrimination in all of the dermatones in the 
upper and lower extremities.  He had no clonus at the lower 
or upper extremities on the testing.  Deep tendon reflexes 
were diminished in the upper and lower extremities including 
biceps, triceps, brachial radialis, patella, and ankle 
testing bilaterally.  Range of motion testing of the left 
upper extremity revealed full supination, pronation, and 
extension of the left elbow.  Flexion of the left elbow was 
to 145 degrees.

The impression reported by this physician was status post 
gunshot wound to the left upper extremity with evidence of 
decreased wrist extension power, finger extension power, 
finger abduction power, and decreased sensation in the radial 
and ulnar nerve distributions of the left upper extremity on 
a non-dominant extremity.  The examiner indicated that this 
would place the veteran in an impairment rating of moderately 
severe to severe.  Regarding the frostbite, the examiner 
noted that the veteran underwent an electromyography and 
nerve conduction study of the left lower extremity in June 
2000 to evaluate the veteran for evidence of radiculopathy, 
and that there was an incidental finding of a mild peripheral 
neuropathy.  The examiner indicated that while this 
represented a possible impairment from his previous 
frostbite, the veteran experienced no functional changes from 
this impairment.  


Analysis

Initial matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  The 
effective date provisions of the VCAA state that the 
provisions of the new 38 U.S.C. § 5107 apply to any claim (1) 
filed on or after the enactment of the Act, i.e. November 9, 
2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  In a Memorandum issued by 
VA General Counsel in November 2000, it was determined that 
the provisions of Title 38 created or amended by the Act 
other than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

In this case, the claims are not final and remain pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have been satisfied with 
respect to the issues on appeal.  There is sufficient 
evidence of record with which the Board may make an informed 
decision.  The Board has not identified any pertinent 
evidence which is not currently of record, and the veteran 
has not pointed to any such evidence.  The Board notes that 
the veteran did not identify any pertinent treatment records.  
He was afforded a VA examination in July 1999.  The veteran 
also submitted an October 2000 examination report in support 
of his claims.  

The Board further observes that in the July 2000 statement of 
the case, the veteran was informed of the pertinent law and 
regulations and was notified of the evidence needed to be 
shown in order for his claims to be granted.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of these claims.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the present case, the 
veteran's claims have been adjudicated by the RO under the 
same statutory and regulatory criteria which must be applied 
by the Board.  Accordingly, the Board does not believe that a 
remand for readjudication is required under the VCAA or 
otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims have been consistent with the provisions of the new 
law. Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

1.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a gunshot wound to the left arm

Pertinent Law and Regulations

Diagnostic Code 5308, impairment of Muscle Group VIII, 
includes the muscles arising mainly from external condyle of 
humerus: extensors of carpus, fingers, and thumb; supinator, 
whose functions include extension of wrist, fingers, and 
thumb and abduction of thumb.  Under the provisions of 
Diagnostic Code 5308, a noncompensable rating is assigned for 
slight muscle injury of the nondominant upper extremity.  A 
10 percent rating is assigned for moderate muscle injury to 
the nondominant upper extremity, and a 20 percent rating is 
assigned for moderately severe or severe muscle injury to the 
nondominant upper extremity.  38 C.F.R. § 4.73, Diagnostic 
Code 5308 (2000). 

Discussion

The RO assigned a 20 percent evaluation to the veteran's 
service-connected residuals of a gunshot wound to the left 
arm under the provisions of Diagnostic Code 5308, muscle 
injury to Muscle Group VIII. 
      
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the service-connected residuals of a 
gunshot wound to the left arm is most consistent with the 
application of Diagnostic Code 5308, and this diagnostic code 
is most appropriate.  The medical evidence of record shows 
that the veteran's symptoms and diagnosis are consistent with 
the rating criteria found in Diagnostic Code 5308 for 
impairment of Muscle Group VIII.  The medical evidence of 
record shows that the muscles affected by the gunshot wound 
include the forearm musculature and the hand intrinsics.  
There is evidence of limitation of supination of the left 
forearm.  There is evidence of weakness of the wrist 
extensors, finger extensors, abductor of the thumb, and 
supinators.  Such symptoms and diagnosis are consistent with 
the rating criteria found in Diagnostic Code 5308.  

As noted above, a 20 percent rating is assigned to the 
service-connected residuals of a gunshot wound to the left 
forearm under Diagnostic Code 5308.  38 C.F.R. § 4.73, 
Diagnostic Code 5803.  The Board notes that the 20 percent 
rating for the veteran's residuals of a gunshot wound to the 
left arm, which is protected, will be continued.  See 
38 C.F.R. § 3.951 (2000).

The medical evidence of record establishes that the veteran 
sustained a through and through bullet wound to the left 
forearm in December 1950.  The service medical records 
indicate that the veteran was treated for infection of the 
wound.  He underwent surgery and was hospitalized for a 
prolonged period of time.  The veteran was hospitalized from 
December 1950 to March 1951.  

The veteran's medical history shows that he had consistent 
complaints of cardinal signs and symptoms of muscle 
disability.  The post-service VA examination report dated in 
July 1952 indicates that the veteran had complaints of pain 
in the left elbow.  That examination report indicates that 
the veteran had mild impairment of motion at the elbow.  In 
his June 2000 statement, the veteran indicated that he had 
pain from the gunshot wound for 49 years.  

There are objective findings of entrance and exit scars 
indicating the track of the bullet and loss of soft tissue.  
The post-service VA examination report dated in July 1952 
indicates that the veteran had an operative scar between the 
entrance and exit wounds across the left arm; the scar was 
adherent.  In the upper extremity of the scar, there was 
evidence of an area of underlying tissue loss.  An October 
2000 examination report reveals that the left upper extremity 
showed evidence of scarring around the anterior aspect of the 
antecubital fossa region.  There was evidence of healed exit 
and entrance areas.  

The record shows that tests of strength and endurance 
compared to the sound (right) side demonstrate positive 
evidence of impairment.  The October 2000 examination report 
indicates that left upper extremity manual muscle testing 
revealed that the triceps were 4/5, brachial radialis were 
4/5, supination was 4/5, wrist extension was 4/5, finger 
extension was 4/5, grip strength was 4/5, and abductor digit 
quinte was 4/5 on the left.  In the right upper extremity, 
deltoids, biceps, triceps, wrist extension, hand intrinsics, 
including extensors and abductors were all 5/5.  There was 
some evidence of visible atrophy of hand intrinsics on the 
left compared to the right, and of forearm musculature on the 
left compared to the right.  The impression was status post 
gunshot wound to the left upper extremity with evidence of 
decreased wrist extension power, finger extension power, 
finger abduction power.   

Thus, the Board finds that the medical evidence of record 
demonstrates the criteria for moderately severe injury under 
38 C.F.R. § 4.56, and the 20 percent evaluation under 
Diagnostic Code 5308 is warranted.  See 38 C.F.R. 
§ 4.56(d)(3) (2000).  The 20 percent evaluation is the 
highest schedular evaluation available under Diagnostic Code 
5308 for muscle injury to the non-dominant upper extremity.  
The medical evidence shows that the veteran's left upper 
extremity is his non-dominant extremity.       

Esteban considerations

The Board finds that a separate 10 percent evaluation is 
warranted for the residuals of the gunshot wound to the left 
arm, under 38 C.F.R. § 4.118, Diagnostic Code 7804 
[superficial scars, tender and painful upon objective 
demonstration].  The medical evidence of record establishes 
that the veteran has a 5five-inch scar on the left arm across 
the antecubital area.  Upon VA examination in July 1999, the 
scar was tender upon objective demonstration.  Thus, the 
Board finds that a separate 10 percent evaluation is 
warranted under Diagnostic Code 7804 for the scar of the left 
arm as a residual of the gunshot wound.   

The Board specifically finds that the assignment of the 10 
percent evaluation under Diagnostic Code 7804 for the scar of 
the left arm is not duplicative or overlapping of any of the 
symptomatology for which the 20 percent evaluation is 
assigned under Diagnostic Code 5308.  As discussed above, the 
20 percent evaluation assigned to the residuals of the 
gunshot wound to the left arm under Diagnostic Code 5308 is 
for the weakness in the muscles arising mainly from the 
external condyle of the humerus.  The tenderness due to the 
scar is not contemplated under Diagnostic Code 5308, and is 
not, in fact, pain on motion but tenderness to the touch.  
Thus, the additional 10 percent disability evaluation under 
Diagnostic Code 7804 is warranted and is not prohibited by 
38 C.F.R. § 4.14.  See also Esteban, supra. 

The Board acknowledges that the findings of the October 2000 
examination detected decreased sensation in the dorsal aspect 
of the left hand in the radial and ulnar nerve distributions.  
However, the Board finds that a separate and additional 
disability evaluation is not warranted for this finding under 
the diagnostic codes pertinent to disorders of the radial and 
ulnar nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8514, 
8516, 8614, 8616, 8714, 8716 (2000).  As will be discussed 
below, a 20 percent evaluation is warranted for residuals of 
cold injury of the left hand under Diagnostic Code 7122 (cold 
injury residuals) based upon findings of cold sensitivity and 
locally impaired sensation in the left hand.  The Board notes 
that Diagnostic Code 7122 contemplates manifestations of 
numbness, cold sensitivity, and impaired sensation.  See 
38 C.F.R. § 4.110, Diagnostic Code 7122.  Thus, an evaluation 
of the impaired sensation of the left hand under a diagnostic 
code pertinent to ulnar or radial nerve disorders in addition 
to an evaluation under Diagnostic Code 7122 for residuals of 
cold injury would clearly constitute pyramiding, because the 
veteran would be compensated for same manifestation under 
different diagnoses.  38 C.F.R. § 4.14; see Esteban, 6 Vet. 
App. at 261-62.   

The Board finds that the medical evidence of record does not 
demonstrate any other separate and distinct manifestations 
due to the residuals of the gunshot wound to the left arm 
that would warrant a separate and additional disability 
evaluation. 

In summary, the Board finds that the veteran's service-
connected residuals of a gunshot wound to the left arm is 
most appropriately rated under Diagnostic Code 5308.  The 20 
percent evaluation which is assigned under Diagnostic Code 
5308 and the separate 10 percent evaluation which is assigned 
under Diagnostic Code 7804 contemplate all of the 
symptomatology due to the service-connected residuals of the 
gunshot wound to the left arm.  Any other separate or 
additional disability evaluation under other diagnostic codes 
is not warranted.

DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  A 20 percent evaluation is 
assigned under Diagnostic Code 5308, and this diagnostic code 
contemplates loss of motion of the wrist and fingers.   

The Board notes that the medical evidence of record 
establishes that the veteran has complained of pain and 
stiffness of the left arm due to the residuals of the gunshot 
wound.  There is objective evidence of atrophy of the muscles 
of the left arm and hand.  There is evidence of slight 
weakness of the muscles of the left arm.  There is evidence 
of impaired strength of the left arm upon examination in 
October 2000.  

However, the Board points out that the disability evaluation 
under Diagnostic Code 5308 contemplates injury to the muscles 
of the left arm, including loss of power, weakness, fatigue, 
and impairment of motion.  The Board further points out that 
the 20 percent rating under Diagnostic Code 5308 and 
38 C.F.R. § 4.56 contemplates the moderately severe 
impairment caused by the residuals of the gunshot wound to 
the left arm.  See 38 C.F.R. § 4.56 (d)(3).  Furthermore, 
since the 20 percent rating under Diagnostic Code 5308 is the 
maximum schedular rating applicable, a higher rating based 
upon consideration of functional loss due to pain, etc. is 
not appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Conclusion

In summary, a disability evaluation in excess of 20 percent 
for residuals of the gunshot wound to the left arm under 
Diagnostic Code 5308 is not warranted, for the reasons 
described above.  However, a separate 10 percent evaluation 
is warranted for the scar of the left arm as a residual of a 
gunshot wound under Diagnostic Code 7804, for the reasons 
discussed above.  The benefit sought on appeal is granted to 
that extent.   


2.  Entitlement to a compensable evaluation for residuals of 
frostbite to the left hand, right hand, right foot and left 
foot

Pertinent Law and Regulations

Under Diagnostic Code 7122 (cold injury residuals), each 
affected part is to be rated separately and then combined in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.  A 10 percent 
evaluation is assigned when there is arthralgia or other 
pain, numbness or cold sensitivity in the affected part.  A 
20 percent rating is assigned when there is arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent rating is assigned when there 
is arthralgia or other pain, numbness or cold sensitivity 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  38 
C.F.R. § 4.104, Diagnostic Code 7122 (2000).  

Discussion

The Board finds that the veteran's service-connected 
residuals of frostbite of the feet and hands is most 
consistent with the application of Diagnostic Code 7122 and 
this diagnostic code is most appropriate.  Service medical 
records and post-service medical records indicate that the 
veteran was treated for frostbite in service.  The veteran's 
residuals of frostbite are manifested by cold sensitivity in 
the fingers and toes.  Such symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Code 
7122.  

Residuals of frostbite to the right hand, right foot, and 
left foot

In applying the law to the existing facts, the record 
demonstrates the requisite manifestations for a 10 percent 
disability evaluation under Diagnostic Code 7122 for 
residuals of frostbite to the right hand, left foot, and 
right foot.  The evidence of record establishes that the 
veteran has cold sensitivity in the finger tips and toes.  In 
his June 2000 statement, the veteran indicated that his 
fingertips and toes were constantly icy cold.  The October 
2000 examination report indicates that the veteran reported 
having coldness in his fingertips and toes.  Thus, a 10 
percent rating is warranted under Diagnostic Code 7122.  The 
Board notes that under Diagnostic Code 7122, each affected 
part is to be rated separately.  Thus, the Board finds that 
separate 10 percent evaluations are warranted for the right 
hand, the right foot, and the left foot.  

The Board finds that a disability evaluation in excess of 10 
percent is not warranted for the residuals of frostbite of 
the right hand, right foot and left foot under Diagnostic 
Code 7122.  The July 1999 VA examination report indicates 
that the veteran's hands and feet were devoid of any residual 
of frostbite.  There is no evidence of tissue loss, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of the right hand, right foot, or 
left foot.  

There is no evidence of nail abnormalities of the right hand.  
The examiner who performed the July 1999 VA examination 
indicated that the veteran had onychomycosis of the nails of 
the first digit of the feet bilaterally.  However, there is 
no indication that this abnormality was due to the frostbite 
sustained in service.  The examiner specifically noted that 
the veteran's feet were devoid of any residuals of frostbite.  
The Board notes that there was a finding of mild peripheral 
neuropathy of the left lower extremity upon nerve conduction 
studies and EMG studies in June 2000, and the examiner on the 
October 2000 examination indicated that this neuropathy was a 
possible impairment from the frostbite.  However, there is no 
objective clinical indication that this peripheral neuropathy 
caused locally impaired sensation of the left foot.  In fact 
the examiner in October 2000 indicated that the putative 
peripheral neuropathy caused no functional impairment at all.  
Thus, the Board finds that disability evaluations in excess 
of 10 percent are not warranted for the right hand, right 
foot, and left foot under Diagnostic Code 7122.   

Residuals of frostbite to the left hand

The Board finds that a 20 percent evaluation is warranted for 
the frostbite residuals of the left hand under Diagnostic 
Code 7122.  As discussed above, the evidence of record 
establishes that the veteran has cold sensitivity of the left 
hand due to the frostbite.  In his June 2000 statement, the 
veteran indicated that his fingertips were constantly icy 
cold.  The October 2000 examination report indicates that the 
veteran reported having coldness in the fingertips and toes.  
There is also medical evidence of locally impaired sensation 
in the left hand.  The October 2000 examination report 
indicates that there were findings of decreased sensation in 
the dorsal aspect of the left hand.  Thus, the Board finds 
that this evidence meets the criteria for a 20 percent rating 
under Diagnostic Code 7122, since the record shows that the 
veteran had cold sensitivity with locally impaired sensation 
of the left hand due to the frostbite.   

The Board finds that a disability evaluation in excess of 20 
percent is not warranted for the residuals of frostbite of 
the left hand under Diagnostic Code 7122.  The record does 
not demonstrate that the veterans has cold sensitivity of the 
left hand with two of the following symptoms: tissue loss, 
nail abnormalities, color changes, hyperhidrosis, locally 
impaired sensation, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  As 
noted above, there is only medical evidence of cold 
sensitivity and impaired sensation of the left hand.  There 
is no competent medical evidence of tissue loss, color 
changes, nail abnormalities, hyperhidrosis, or X-ray 
abnormalities of the left hand.  The July 1999 VA examination 
report indicates that the veteran's hands were devoid of any 
residual of frostbite.  Thus, the Board finds that a rating 
in excess of 20 percent is not warranted under Diagnostic 
Code 7122.  

Conclusion

In summary, a 10 percent evaluation is warranted for the 
residuals of frostbite of the right hand, a 10 percent 
evaluation is warranted for residuals of frostbite of the 
right foot, a 10 percent evaluation is warranted for 
residuals of frostbite of the left foot, and a 20 percent 
evaluation is warranted for residuals of frostbite of the 
left hand, for the reasons discussed above.  The benefits 
sought on appeal are granted to that extent.   


ORDER

Entitlement to a disability evaluation excess of 20 percent 
for residuals of a gunshot wound to the left arm under 
38 C.F.R. § 4.73, Diagnostic Code 5308 [muscle injury] is 
denied.  

Entitlement to a separate 10 percent disability evaluation 
for residuals of a gunshot wound to the left arm under 
38 C.F.R. § 4.118, Diagnostic Code 7804 [scar] is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to a 10 percent disability evaluation for 
residuals of frostbite to the right hand under 38 C.F.R. 
§ 4.110, Diagnostic Code 7122 is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a 10 percent disability evaluation for 
residuals of frostbite to the right foot under 38 C.F.R. 
§ 4.110, Diagnostic Code 7122 is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a 10 percent disability evaluation for 
residuals of frostbite to the left foot under 38 C.F.R. 
§ 4.110, Diagnostic Code 7122 is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


Entitlement to a 20 percent disability evaluation for 
residuals of frostbite to the left hand under 38 C.F.R. 
§ 4.110, Diagnostic Code 7122 is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


		
	D.P. DEAN
	Acting Member, Board of Veterans' Appeals


 

